            Case 1:20-cv-02523-JGK Document 1 Filed 03/24/20 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


EDWARD BRAUNSTEIN,
                                                       Civil Action No.
                       Plaintiff,
                                                       COMPLAINT FOR VIOLATIONS
       v.                                              OF THE FEDERAL SECURITIES
                                                       LAWS

 FRONT YARD RESIDENTIAL
 CORPORATION, ROCHELLE R. DOBBS,                       JURY TRIAL DEMANDED
 LELAND ABRAMS, GEORGE G.
 ELLISON, MICHAEL A. ERUZIONE,
 LESLIE FOX, WADE J. HENDERSON,
 LAZAR NIKOLIC, and GEORGE
 WHITFIELD MCDOWELL,


                       Defendants.



       Plaintiff Edward Braunstein (“Plaintiff”) by and through his undersigned attorneys,

brings this action on behalf of himself, and alleges the following based upon personal knowledge

as to those allegations concerning Plaintiff and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings made by

Front Yard Residential Corporation (“Front Yard” or the “Company”) and other related parties

and non-parties with the United States Securities and Exchange Commission (“SEC”); (b) review

and analysis of press releases and other publications disseminated by certain of the Defendants

(defined below) and other related non-parties; (c) review of news articles, shareholder

communications, and postings on the Company’s website concerning the Company’s public

statements; and (d) review of other publicly available information concerning Front Yard and the

Defendants.
            Case 1:20-cv-02523-JGK Document 1 Filed 03/24/20 Page 2 of 14



                                  SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against Front Yard and the Company’s

Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Section

14(a) and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC

Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed sale of the Company to

affiliates of Amherst Residential, LLC (“Amherst”) (the “Proposed Transaction”).

       2.       On February 18, 2020, the Company entered into an Agreement and Plan of

Merger (the “Merger Agreement”) with affiliates of Amherst, pursuant to the which the

Company’s shareholders will receive $12.50 in cash for each share of the Company’s common

stock owned (the “Merger Consideration”). The Company has scheduled a special meeting of

shareholders to vote on the Proposed Transaction for April 27, 2020, at 8:30 a.m., Eastern Time.

       3.       On March 23, 2020, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections 14(a)

and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Front Yard and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and

Rule 14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to

Front Yard shareholders before the vote on the Proposed Transaction or, in the event the

Proposed Transaction is consummated, recover damages resulting from the Defendants’

violations of the Exchange Act.




                                                  2
             Case 1:20-cv-02523-JGK Document 1 Filed 03/24/20 Page 3 of 14



                                  JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        6.       This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        7.       Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.            In addition, the

Company’s stock trades on the New York Stock Exchange (“NYSE”), which is headquartered in

this District.

                                          THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, a common shareholder of

Front Yard.

        9.       Defendant Front Yard is a company incorporated under the laws of Maryland with

its principle executive offices located at 5100 Tamarind Reef, Christiansted, United States Virgin

Islands 00820. The Company’s common stock trades on the NYSE under the symbol “RESI.”

        10.      Rochelle R. Dobbs (“Dobbs”) is and has been the Chairman of the Company’s

Board at all times during the relevant time period.




                                                  3
          Case 1:20-cv-02523-JGK Document 1 Filed 03/24/20 Page 4 of 14



       11.     Defendant Leland Abrams (“Abrams”) is and has been a director of Font Yard at

all times during the relevant time period.

       12.     Defendant George G. Ellison (“Ellison”) is and has been a director of Font Yard

and the Company’s Chief Executive Officer at all times during the relevant time period.

       13.     Defendant Michael A. Eruzione (“Eruzione”) is and has been a director of Font

Yard at all times during the relevant time period.

       14.     Defendant Leslie Fox (“Fox”) is and has been a director of Font Yard at all times

during the relevant time period.

       15.     Defendant Wade J. Henderson (“Henderson”) is and has been a director of Font

Yard at all times during the relevant time period.

       16.     Defendant Lazar Nikolic (“Nikolic”) is and has been a director of Font Yard at all

times during the relevant time period.

       17.     Defendant George Whitfield McDowell (“McDowell”) is and has been a director

of Font Yard at all times during the relevant time period.

       18.     Defendants Dobbs, Abrams, Ellison, Eruzione, Fox, Henderson, Nikolic, and

McDowell are collectively referred to herein at the Individual Defendants.

       19.     The Individual Defendants, along with Defendant Front Yard, are collectively

referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                   Background of the Company

       20.     Front Yard is a real estate investment trust (“REIT”) focusing on acquisition and

management of single-family rental properties throughout the United States. As of August 9,

2018, the Company had approximately 15,000 homes.




                                                 4
         Case 1:20-cv-02523-JGK Document 1 Filed 03/24/20 Page 5 of 14



                    The Company Announces the Proposed Transaction

       21.    On February 18, 2020, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       AUSTIN, Texas and CHRISTIANSTED, U.S. Virgin Islands, Feb. 18, 2020
       (GLOBE NEWSWIRE) -- Amherst Residential, LLC (“Amherst Residential”), a
       privately-owned, vertically-integrated real estate firm, and Front Yard Residential
       Corporation (“Front Yard” or the “Company”) (NYSE: RESI), two industry
       leading providers of high-quality and affordable rental homes, announced today
       that the companies have entered into a definitive merger agreement, whereby
       Amherst Residential will acquire Front Yard in a transaction valued at
       approximately $2.3 billion, including debt to be assumed or refinanced.

       Under the terms of the agreement, Front Yard shareholders will receive $12.50 in
       cash per share. The per share purchase price represents a premium of
       approximately 14.2% over the per share closing price of Front Yard’s common
       stock on May 20, 2019, the day prior to the public announcement of Front Yard’s
       decision to initiate a formal process to explore strategic alternatives.

       “This transaction meaningfully advances our effort to improve the experience of
       residents and investors in single-family rental properties,” said Sean Dobson,
       Chief Executive Officer and Chairman of the Board, Amherst Holdings, LLC.
       “With our expanded scale, additional team members in local markets and the
       collective experience of both teams, we believe this combination provides a
       powerful platform that is well positioned to serve the broad constituency focused
       on affordable, safe, attractive housing.”

       “We are excited to join forces with Amherst in a transaction that we believe is in
       the best interests of our shareholders, employees and residents,” said George
       Ellison, Front Yard’s Chief Executive Officer. “The transaction will deliver the
       certainty of immediate cash to our shareholders at a premium, and I am confident
       our platform and residents will benefit from being part of a larger, vertically-
       integrated organization. We look forward to completing this transaction and
       ensuring a seamless transition.”

       “This strategic acquisition grows our ability to optimize the ownership and
       utilization of U.S. single-family real estate. By combining with Front Yard, our
       increased scale will allow us to further enhance the services we provide to both
       individual consumers as well as our investment partners,” said Drew Flahive,
       President of Amherst Residential. “We know the Front Yard team well and are
       pleased to welcome them as we continue to execute our differentiated single-
       family real estate strategies.”




                                                5
  Case 1:20-cv-02523-JGK Document 1 Filed 03/24/20 Page 6 of 14



“After a thorough strategic review process, we have decided to enter into this
agreement with Amherst, which we believe maximizes value for our
shareholders,” said Rochelle R. Dobbs, Front Yard’s Chairwoman of the Board of
Directors. “Amherst is a leader in the industry and a natural, strategic fit with
Front Yard.”

Amherst Residential is a subsidiary of Amherst Holdings, a data-driven real estate
investment firm with strategies across the residential and commercial real estate
capital markets. The firm delivers a full suite of products and services to both
individual and institutional owners of single-family real estate. This transaction
will expand Amherst Residential’s nationwide SFR portfolio to more than 36,000
homes. At closing, Amherst Residential affiliates and subsidiaries will acquire
Front Yard’s operating platform and assets, including approximately 15,000 SFR
homes, currently managed by Front Yard’s operator, HavenBrook Homes.
Beginning at closing, HavenBrook Homes’ operations will be integrated with
Main Street Renewal LLC, Amherst Residential’s in-house operating company
and the collective organization will retain the Main Street Renewal brand.

Approvals and Timing


The transaction is expected to close in the second quarter of 2020, subject to the
approval of the holders of a majority of Front Yard’s outstanding shares and the
satisfaction of customary closing conditions.

The Front Yard Board of Directors has unanimously approved the merger
agreement and intends to recommend that Front Yard shareholders vote in favor
of it at a Special Meeting of Stockholders, to be scheduled as soon as practicable.
As part of the transaction, shareholders representing approximately 18% of Front
Yard’s voting stock have agreed to vote in favor of the transaction.

Advisors
Goldman Sachs & Co. LLC and Credit Suisse Securities (USA) LLC are serving
as financial advisors to Amherst Residential and Gibson, Dunn & Crutcher LLP is
serving as Amherst Residential’s legal counsel.

Deutsche Bank Securities Inc. is serving as financial advisor to Front Yard and
Weil, Gotshal & Manges LLP is serving as Front Yard’s legal counsel.




                                        6
         Case 1:20-cv-02523-JGK Document 1 Filed 03/24/20 Page 7 of 14



                     FALSE AND MISLEADING STATEMENTS
             AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       22.     On March 23, 2020, the Company authorized the filing of the Proxy Statement

with the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor

of the Proposed Transaction.

       23.     Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding Management’s Financial Projections

       24.     The Proxy Statement contains projections prepared the Company’s management

concerning the Proposed Transaction, but fails to provide material information concerning such.

       25.     The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections. 1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP




1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.



                                                7
          Case 1:20-cv-02523-JGK Document 1 Filed 03/24/20 Page 8 of 14



financial measures that demonstrate the SEC’s tightening policy. 2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       26.     In order to make management’s projections included in the Proxy Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       27.     Specifically, with respect to each set of financial projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) Rental Net Operating Income, (ii) Core Funds From Operations,

and (iii) Adjusted Funds From Operations.

       28.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.

                  Material False and Misleading Statements or Material
      Misrepresentations or Omissions Regarding Deutsche Bank’s Financial Opinion

       29.     The Proxy Statement contains the financial analyses and opinion of Deutsche

Bank Securities Inc. (“Deutsche Bank”) concerning the Proposed Transaction, but fails to

provide material information concerning such.

       30.     With respect to Deutsche Bank’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the line items used to calculate the free cash flows estimated to be

generated by Front Yard for the years 2020 to 2023; (ii) the inputs and assumptions underlying

Deutsche Bank’s selection of the range of discount rates ranging from 7.0% to 8.5%; (iii) the


2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                 8
          Case 1:20-cv-02523-JGK Document 1 Filed 03/24/20 Page 9 of 14



range of terminal values for the Company; and (iv) the basis for Deutsche Bank’s application of

a perpetual growth rate range between 2.5% and 3.0%.

        31.     With respect to Deutsche Bank’s Analysis of Selected Publicly Traded

Companies, the Proxy Statement fails to disclose the individual multiples and metrics for each of

the companies observed by Deutsche Bank in its analysis.

        32.     With respect to Deutsche Bank’s Analysis of Selected Precedent Transactions, the

Proxy Statement fails to disclose the individual items for each transaction observed by Deutsche

Bank in its analysis.

        33.     With respect to Deutsche Bank’s Transaction Premia Analysis, the Proxy

Statement fails to disclose the transactions used in the analysis as well as the premiums paid in

each of the transactions observed.

        34.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

        35.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.




                                                9
           Case 1:20-cv-02523-JGK Document 1 Filed 03/24/20 Page 10 of 14



                                              COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          36.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          37.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          38.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          39.   Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

          40.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue



                                                     10
         Case 1:20-cv-02523-JGK Document 1 Filed 03/24/20 Page 11 of 14



of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       41.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       42.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       43.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.




                                               11
           Case 1:20-cv-02523-JGK Document 1 Filed 03/24/20 Page 12 of 14



          44.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          45.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          46.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          47.   The Individual Defendants acted as controlling persons of Front Yard within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Front Yard, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          48.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          49.   In particular, each of the Individual Defendants had direct and supervisory



                                                  12
         Case 1:20-cv-02523-JGK Document 1 Filed 03/24/20 Page 13 of 14



involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       50.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       51.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       52.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       53.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:




                                                 13
         Case 1:20-cv-02523-JGK Document 1 Filed 03/24/20 Page 14 of 14



       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: March 24, 2020                                          Respectfully submitted,


                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               821 Franklin Avenue, Suite 209
                                                               Garden City, New York 11530
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 14
